Request for Credit Line Disbursement & Promissory Note (in NT Dollar ) TO: Hua Nan Commercial Bank Loan No. 1385-0089-1 Borrowers Name: Color Stars, Inc. Corporation Employer ID: Individual ID: I. Disbursement Amount: NT$6,000,000 II. For the needs of working capital and capital expenditure, Borrower hereby requests to disburse within the line of credit. (1) This disbursemen t i s for: Overdraft Secured Corporate debit Import Export overdraft car d finance overdraft overdraft Short-term working capital for Accounts payable to Security Exchange Bureau securities of brokerage firm Short-term Short-term Med-term loan Med-term Working loa n sec ured loan sec ured loan ca pital loan Long-term loan Long-term Domestic draft Working Others secured loan advance capital loan for 3 rd party (2) Period of this loan: From Juue 24, 2011 to December 24, 2012 . (3) I nte rest Rate: Annual percentage rage (APR) at % fixed. Based on your prime rate (se e Explanations I) plus APR (currently totaling APR), prime rat e adjustable every 3 months every month. Based on your 90-day money market average rate (see Explanations II) plus 1.61% (cu rrently totaling 3.117% APR), adjustable every 3 months from the date of loan booked. Based on your time d ep osit rate index ( see Explanations III) plus % (currently totaling _%APR), adjustable every 3 months every month. Based on Contract agreed by both parties. (4) In the case that above money market rate or time deposit rate index substantially deviated from market rate caused by irresistible event, you have to publish, 10 days prior to the change, in your bank lobby, website, or national newspaper, then issue a new rate based on discount rate published by Central Bank of Taiwan and adjusted with the difference between the preceding rate and discount rate. (5) Computation of interest (in NT$): a. Short-term: Daily, based on 365 days. Interest Balance of principal x 1/365 x days b. Med-term: If full month (see Explanations IV): Monthly. Interest Balance of principal x %APR x 1/12 x months If not full month: (a) If not full month (see Explanations V): Based on weighted ratio (see Explanations VI) Interest Balance of Principal x %APR x 1/12 x days/days of month (b) Full repayment of principal: Daily (If over 1 month, compute monthly interest for full months.) (c) Partial repayment of principal: Based on weighted ratio. Interest Balance of Principal x %APR x 1/12 x days/days of month (6) Prepayment: From the date of loan, interest payable on 24 day of month, principal due upon maturity. From the date of loan, monthly principal and interest are due on day of month. From the date of loan, principal installment payable on day of month, interest payable on mo nthly basis. From the date of loan, the first months interest payable on day of the month. Sta rting th month, principal and interest are due monthly. From the date of loan, the first months interest payable on day of the month. Sta rting th month, principal installment payable and interest payable on monthly basis. III. Please disburse funds according to following terms: (1) Indirect cre di t: Guarante e Guarantee for corporate bonds Guarantee for commercial. paper (2) Period: From to . From to . Fees: Fees are payable based on %APR. A term is 3 months. Less than 3 months is computed as one term. Upon maturity, is your banks guarantee is not yet released, additional fee will be negotiated by both parties. IV. The Borrower hereby agrees this Request for Credit Line Disbursement & Promissory Note be a part of Loan Agreement. V. Declaration: All directors and supervisors of the Board and other fiduciary representatives act as guarantors of this Line of Credit will remain incumbent while this note is disbursed. Applicant/Borrowing Entity : COLOR STARS, INC. Address : 10F, NO. 566, Jungjeng Rd., Sindian District, New Taipei City 23148, Taiwan, R. O. C. Representative: WEI-RUR CHEN / PRESIDENT Date: June 24, 2011
